Title: To George Washington from Stephen Moylan, 1 November 1781
From: Moylan, Stephen
To: Washington, George


                  
                     Dear Sir
                     Camp Novr 1st 1781
                  
                  I have by no means neglected the instructions received from your Excellency but have assiduously attended to them—there are three field officers appointed to go with the Detachment to the Southwd and if your Excellency wishes that I shoud also go, I will march with them as far as I can, the representation I have made you of my State of health, is absolutely the truth, if I had thought myself in a capacity to do my duty, you Sir woud not be troubled with the application.
                  Colonel Baylor & Lt Col Temple will remain in this State, to take charge of and forward on the residue of the Corps  there are four Captains of the 4th Regt that can have no Command, two of them here present.  there can be no use in sending them forward if your Excellency will not disaprove of it I will give them furloughs, until such time as a Command can be given them, which I am Sorry to find, it is your opinion will not soon be.  
                  will it not be Sir more for the good of the Service to incorporate the men of that Regt in the other Corps, rather than keep it up in its present circumstances,  perhaps a change of men, may occasion a change of measures in the State of Pensilvania, it may be worth a trial, and if your Excellency, woud back the application of the officer who may go there, by your reccomendation, it may probably have a good effect.  I have the honor to be Dear Sir Your Obliged H. St
                  
                     Stephen Moylan
                  
               